Title: To John Adams from Anonymous, 15 June 1797
From: Anonymous
To: Adams, John



Sir
June 15th 1797—

We are a private Committe held at the Natchez on the 13th of June 1797 and beg leave to report as follows.
!st That no Attention is or hath been paid by the Spaniards to the Treaty subsisting between America and Spain as they refuse to Evacuate any of the posts included in the Treaty, but contrariwise are repairing Rebuilding and fortifying such Posts.
2d The People of the Natchez do solicit most earnestly for deliverance from Spanish Tyranny, and the numerous oppressions that attend an arbitrary Government; Nor have thay any but the most restricted and burdened Commerce among themselves, nor doth Spain admit any from or with other Countries but under such unfavorable Restrictions.
3d The Country of the Natchez is almost in a State of Anarchy having long waited under expectations of deliverance for by the United States, yet to pevent effusion of blood and other dreadful consiquences and for want of aid, rather submit to Crouch under insults and abuses then engage in difficulties that we are unable to surmount.
4th Mr. Elicott the Commissioner for the U.S. in the most becoming manner hath long attended in consiquence of his duty to very little purpose indeed, nor can he be any longer amused with vain and inconsistant pretexts and salvo’s too rediculous for the theme of common Jockeys or artful Sharpers, rather then Rulers of a Country, Dons Generals Governors and the like: And the Consistance of Lieut. Pope’s conduct although in a different Character carries no less credit then that of Mr Elicot whose martial deportment and attention to duty and discipline, hath neither want of firmness nor any requisite to constitute a good officer.
5th It is at least eight years since the commencement of the  of Revolutionary Scheme, which originated as is believed with the Spanish Ambassador Mr Gardoque, Governor Miro, and Genl Wilkinson: the plan was then said to be laid when he Wilkinson was in Orleans, and from that period were all the previledges granted him of a Spanish Subject, which enabled the General and no other in the upper Country to send annually to the Kings Store an amasing quantity of Tobacco; the Amount of which was incredibly great: with the addition of large sums of Money lavished for that purpose; for numerous Bags of Dollars were sent by different conveyances: the diaboliacal Scheme of course required art and ingenuity, and important pillars to support the Cystem through the progress of Revolution: a Mr Sabastion and a Mr Power were two of that Class, under whom were many proselytes and advocates, and through such influance the permanence of Government on all the western Waters is rendered very uncertain, If from its apperance at this time is nearly sapt and subverted.—It is indeed reported and hath Credit here that the General doth and hath for seven years past enjoyed the Commission and pay of a Spanish Officer. It is our duty through attachment to acquaint you of approaching danger, and yours we presume to prevent a loss above all others so unmeasurably great, and so obviously almost irretrievable. Mr. Power hath set out on his embassay about three weeks with all the papers instructions and dispatches from the Governor of New Orleans to General Wilkinson, and the time is at hand that their deliberations will be open and nothing lacking but the arrival of the Troops that hath been long expected to hasten the attempt in the completion of the business; which armament we have no further information of; yet perhaps the British Fleet may give a better account of them.
6 This Committee doth still recommend as thay have before recommended that all business which may be done and executed here since the time the Posts ought to have been evacuated whether respecting the granting of Lands by antedated Grants, or other frauds thereon, or the partial decision of causes and erronious Judgments and other grievances may be utterly revoked by Congress, and be made void and of no effect.
7 It is the humble request of this Committee that if a Governor is not yet appointed nor fixt upon for the Natchez that it would be the general wish of the people that either Colonel Anthony Hutchins, or Daniel Clark Esquire, be appointed to that station, as from their general knowledge of the people, of their concerns, and of the Country, it might contribute greatly to the satisfaction of the inhabitants in general, or that it may be decided by the suffrages of the settled inhabitants of this part of the Country
8 This Committee hath been informed, and it is known here that Mr. Power in conversation was heard to say to a friend of his in the Spanish Service that when Lieut Steel by order of Genl Wayne searched for certain papers that he had only time to douse them in the water, and that it was with great regret that he sunk those important papers in the River.
June 25th.
This Committee rests satisfied that both Mr. Ellicot the Commissioner of the United States, and Lieut. Pope of the States Troops on the Mississippi, hath most particularly communicated the necessity for additional Troops to hold this place, as well as for further political and Martial arrangements, Adventures, and Acquisitions. Those Gentlemen will also inform you that the People being grieved and tired with hard and overbearing treatment thus enraged an attempt had like to have been made on the Fort for relief, and from Zeal in the cause of the US; but as it would have been a premature Act as well as an impolitic one, it was therefore cautiously omitted, and the event proved favorable indeed: for the Spaniards from the unanimity of the inhabitants were greatly awed and terified, hastened to forgive the Assailants, admitted neutrality, and conformed to grant favorable Regulations as a temporary accommodation and expedient so long as we shall be in a state of uncertainty respecting the force and effect of the Treaty between Spain and the United States.—
We flatter our selves that you will please to pardon the weakness of our minds from the purity of our intentions, for nothing forbids our sygnatures but the danger of interception and of litigious suits, whilst we would wish to promote those principles that are the Characteristic of every virtue.—
We have the honor still to communicate and to Remain / Sir Your Obedient / and most devoted 
private Committee